J-A25030-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellee                :
                                               :
                v.                             :
                                               :
    DENNIS RICHARD DAVIS, II                   :
                                               :
                       Appellant               :      No. 1260 WDA 2020

      Appeal from the Judgment of Sentence Entered September 29, 2020
               In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0012677-2019


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY KING, J.:                             FILED: FEBRUARY 4, 2022

        Appellant, Dennis Richard Davis, II, appeals from the judgment of

sentence entered in the Allegheny County Court of Common Pleas, following

his bench trial convictions for driving under the influence of a controlled

substance (“DUI”), driving while operating privilege is suspended or revoked,

reckless driving, careless driving, and accidents involving damage to

unattended vehicle or property.1 We affirm.

        The relevant facts and procedural history of this case are as follows.

Eric Showers testified that on July 27, 2019, at 8082 Saltsburg Road:

           I heard a car, like, something crash into the telephone pole
           and a mailbox. So when I looked over, I seen a car going
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 75 Pa.C.S.A. §§ 3802(d)(2); 1543(a); 3736(a); 3714(a) and 3745(a),
respectively.
J-A25030-21


         up the guardrail and the right side of the car hit the back of
         my van, which wiped out the doors. And the car went
         airborne down into the lot, which hit an apple tree.

         And at that time, I went over to the door to make sure
         whoever was driving was okay, and that was when
         [Appellant] was in the car. I helped him get out of the car.
         At that time, he looked [like] he was just, you know, out of
         it. I don’t know if it was the wreck and stuff. And after I
         got him out of the car, he was just kind of stumbling around
         and was just out of it.

(N.T. Trial, 7/9/20, at 4-5).

      Within 30 seconds of witnessing this car accident, Mr. Showers

approached the Nissan and found Appellant in the driver’s seat; Appellant was

the sole occupant of the vehicle. (Id. at 10). Mr. Showers explained that it

was impossible for anyone to open the passenger side door of the Nissan

because that door was up against a tree. (Id. at 12).

      On cross-examination, Mr. Showers confirmed that he saw Appellant

driving the car, and he specified that:

         Well, when I seen the guardrail going through the air, I seen
         the person driving, which was him. Like, it was only one
         person in the car, because when it was going through the
         air, I seen the car, seen through the window and seen the
         driver and it ended up in the tree and I ran over –

                                  *       *   *

         When it was going through the air, I could see through
         the windows, and I could see the driver in there, which
         was the same driver that was in the seat, correct. Because
         the car, when I seen it going through the air, I was lower,
         and it came down on an angle. So I was able to see the
         whole car the whole time.

(Id. at 13-14) (emphasis added).

                                      -2-
J-A25030-21


        The trial evidence further showed that after exiting the Nissan, Appellant

stumbled around, and he appeared to be impaired. (Id. at 7).            Appellant

subsequently failed field sobriety tests. (Id. at 18). Appellant admitted that

he was using prescription medicine, but he denied any alcohol consumption.

(Id.)    Mr. Showers estimated Appellant’s speed at 10-15 miles above the

posted speed limit. (Id. at 8). Appellant’s driver’s license was suspended at

the time of this crash.     (Id. at 21).   Appellant told the police officer who

responded to the crash that his girlfriend, Nicole Banichar, had been driving

the Nissan, which she owned. (Id. at 24). The officer then contacted Ms.

Banichar by telephone, and she stated that she was at work at the time of the

accident.    (Id. at 25).    After this phone conversation, the officer asked

Appellant about the inconsistency concerning his claim that Ms. Banichar

drove the vehicle, but Appellant refused to answer. (Id. at 26).

        Appellant testified in his defense that on the day of the accident, Lori

Scofield picked him up so that they could purchase drugs.           (Id. at 29).

Appellant stated that while on Saltsburg Road, “Lori drove off the road, and

hit a couple of parked cars.” (Id.) According to Appellant, after driving and

crashing the Nissan, Lori fled on foot. (Id.) Appellant claimed he remained

in the car because he “wasn’t doing anything wrong besides getting high.”

(Id. at 30). Appellant denied telling the officer that Ms. Banichar was driving

the car.    (Id.)   At the conclusion of trial, the court found Mr. Showers’

eyewitness testimony to be “very convincing,” and concluded that sufficient


                                       -3-
J-A25030-21


evidence existed to establish Appellant was the driver of the Nissan. (Id. at

36).

       On July 9, 2020, the court found Appellant guilty of DUI (controlled

substance) and related driving offenses. The court sentenced Appellant to an

aggregate term of 30 to 180 days’ incarceration on September 29, 2020. On

October 7, 2020, Appellant timely filed two post-sentence motions, one for

reconsideration of his sentence and the other challenging the weight of the

evidence.     The   court   granted   Appellant’s   post-sentence   motion    for

reconsideration of his sentence, and it vacated its initial sentencing order. The

court resentenced Appellant to 6 months’ probation, of which 90 days were to

be served on house arrest, and a consecutive 180 days’ probation. On October

29, 2020, the court denied Appellant’s challenge to the weight of the evidence.

       Appellant filed a timely notice of appeal on November 18, 2020. The

next day, the court ordered Appellant to file a Pa.R.A.P. 1925(b) concise

statement of errors complained of on appeal. Appellant filed a request for an

extension of time to file his Rule 1925(b) statement, on December 9, 2020,

because of COVID-19 and counsel’s inability to discuss the case with

Appellant. The court subsequently granted the request for an extension, and

Appellant filed his Rule 1925(b) statement on April 28, 2021.

       Appellant raises the following issue for our review:

          Is the evidence sufficient in this case to prove beyond a
          reasonable doubt that [Appellant] was the person who drove
          the car on the day of the incident?


                                      -4-
J-A25030-21


(Appellant’s Brief at 9).

      Appellant argues the evidence was insufficient to establish his

identification as the driver of the Nissan vehicle to sustain his convictions for

DUI and related traffic offenses. Appellant asserts that Mr. Showers could not

identify him at trial because Appellant had a mask covering a portion of his

face pursuant to COVID-19 protocol. Appellant insists that he did not drive

the Nissan; rather, his friend Lori Schofield was the driver. Further, Appellant

maintains that Mr. Showers’ testimony that he saw the driver of the vehicle

through the window as the vehicle was airborne, was unbelievable. Appellant

concludes that the Commonwealth failed to prove that Appellant was the

driver of the Nissan, and this Court must vacate his judgment of sentence and

reverse his convictions. We disagree.

      When examining a challenge to the sufficiency of evidence, our standard

of review is as follows:

         The standard we apply in reviewing the sufficiency of the
         evidence is whether viewing all the evidence admitted at
         trial in the light most favorable to the verdict winner, there
         is sufficient evidence to enable the fact-finder to find every
         element of the crime beyond a reasonable doubt. In
         applying [the above] test, we may not weigh the evidence
         and substitute our judgment for the fact-finder. In addition,
         we note that the facts and circumstances established by the
         Commonwealth need not preclude every possibility of
         innocence. Any doubts regarding a defendant’s guilt may
         be resolved by the fact-finder unless the evidence is so weak
         and inconclusive that as a matter of law no probability of
         fact may be drawn from the combined circumstances. The
         Commonwealth may sustain its burden of proving every
         element of the crime beyond a reasonable doubt by means
         of wholly circumstantial evidence. Moreover, in applying the

                                      -5-
J-A25030-21


        above test, the entire record must be evaluated and all
        evidence actually received must be considered. Finally, the
        [trier] of fact while passing upon the credibility of witnesses
        and the weight of the evidence produced, is free to believe
        all, part or none of the evidence.

Commonwealth v. Jackson, 215 A.3d 972, 980 (Pa.Super. 2019) (quoting

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super. 2011), appeal

denied, 613 Pa. 642, 32 A.3d 1275 (2011)).

     Eyewitness testimony is not required to establish that a defendant was

driving, operating, or was in actual physical control of a motor vehicle. See

Commonwealth v. Johnson, 833 A.2d 260, 263 (Pa.Super. 2003). Rather,

the Commonwealth can establish through wholly circumstantial evidence that

a defendant was driving, operating or in actual physical control of a motor

vehicle. Id.

     In determining whether a particular identification was reliable, this Court

has explained that we:

        should consider the opportunity of the witness to view the
        criminal at the time of the crime, the witness’ degree of
        attention, the accuracy of [his or her] prior description of
        the criminal, the level of certainty demonstrated at the
        confrontation, and the time between the crime and the
        confrontation. The opportunity of the witness to view the
        actor at the time of the crime is the key factor in the totality
        of the circumstances analysis.

Commonwealth v. Valentine, 101 A.3d 801, 806 (Pa.Super. 2014).

Additionally, we acknowledge:

        Evidence of identification need not be positive and certain
        to sustain a conviction. Although common items of clothing
        and general physical characteristics are usually insufficient

                                     -6-
J-A25030-21


         to support a conviction, such evidence can be used as other
         circumstances to establish the identity of a perpetrator.
         Out-of-court identifications are relevant to our review of
         sufficiency of the evidence claims, particularly when they
         are given without hesitation shortly after the crime while
         memories were fresh.         Given additional evidentiary
         circumstances, any indefiniteness and uncertainty in the
         identification testimony goes to its weight.

Commonwealth v. Kinney, 157 A.3d 968, 971 (Pa.Super. 2017) (citations

omitted).

      An argument that the finder of fact should have credited one witness’

testimony over that of another witness generally challenges the weight of the

evidence, not the sufficiency of the evidence. Commonwealth v. W.H.M.,

932 A.2d 155, 160 (Pa.Super. 2007) (explaining claim that jury should have

believed appellant’s version of events rather than that of victim goes to

weight, not sufficiency of evidence); Commonwealth v. Wilson, 825 A.2d

710, 713-14 (Pa.Super. 2003) (explaining sufficiency of evidence review does

not include assessment of credibility, which is more properly characterized as

challenge to weight of evidence); Commonwealth v. Gaskins, 692 A.2d

224, 227 (Pa.Super. 1997) (stating credibility determinations are made by

finder of fact and challenges to those determinations go to weight, not

sufficiency of evidence).    Further, “any uncertainty in an eyewitness’s

identification of a defendant is a question of the weight of the evidence, not

its sufficiency.” Commonwealth v. Cain, 906 A.2d 1242, 1245 (Pa.Super.

2006) (citation omitted).

      Our Supreme Court has held that an “appellant’s challenge to the

                                    -7-
J-A25030-21


sufficiency of the evidence must fail[,]” where an appellant phrases an issue

as a challenge to the sufficiency of the evidence, but the argument that

appellant provides goes to the weight of the evidence. Commonwealth v.

Small, 559 Pa. 423, 434, 741 A.2d 666, 672 (1999).                      See also

Commonwealth v. Widmer, 560 Pa. 308, 318-320, 744 A.2d 745, 751-752

(2000) (explaining differences between challenge to weight of evidence versus

sufficiency of evidence; distinction is critical; evidence is sufficient to support

verdict when it establishes each material element of crime charged and

commission of crime by accused beyond reasonable doubt; remedy for

successful challenge to sufficiency of evidence is judgment of acquittal;

challenge to weight of evidence concedes there is sufficient evidence to sustain

verdict; remedy for successful challenge to weight of evidence is new trial).

      Instantly, Appellant’s underlying claim is that Mr. Showers’ testimony

was unbelievable because it was physically impossible for him to have seen

who drove the Nissan, and because Mr. Showers’ testimony conflicted with

Appellant’s own testimony.       Notwithstanding the phrasing of Appellant’s

challenge as attacking the sufficiency of the evidence, Appellant’s claim is

more properly construed as a challenge to the weight of the evidence. See

Wilson, supra; Gaskins, supra.

      With respect to challenges to the weight of the evidence:

         The finder of fact is the exclusive judge of the weight of the
         evidence as the fact finder is free to believe all, part, or none
         of the evidence presented and determines the credibility of
         the witnesses. As an appellate court, we cannot substitute

                                       -8-
J-A25030-21


            our judgment for that of the finder of fact. Therefore, we
            will reverse a jury’s verdict and grant a new trial only where
            the verdict is so contrary to the evidence as to shock one’s
            sense of justice. Our appellate courts have repeatedly
            emphasized that one of the least assailable reasons for
            granting or denying a new trial is the [trial] court’s
            conviction that the verdict was or was not against the weight
            of the evidence.

Commonwealth v. Rabold, 920 A.2d 857, 860 (Pa.Super. 2007), aff'd, 597

Pa. 344, 951 A.2d 329 (2008) (internal citations and quotation marks

omitted).

            Moreover, where the trial court has ruled on the weight
            claim below, an appellate court’s role is not to consider the
            underlying question of whether the verdict is against the
            weight of the evidence. Rather, appellate review is limited
            to whether the trial court palpably abused its discretion in
            ruling on the weight claim.

Commonwealth v. Champney, 574 Pa. 435, 444, 832 A.2d 403, 408

(2003), cert. denied, 542 U.S. 939, 124 S.Ct. 2906, 159 L.Ed.2d 816 (2004)

(internal citations omitted).

      Here, the court stated that it did not find Appellant’s trial testimony

credible.    (See N.T. Sentencing, 9/29/20, at 5-7).       By contrast, the court

found Mr. Showers’ testimony credible, and that Mr. Showers was able to

identify Appellant as the person driving the black Nissan at the time of the

collision. (See N.T. Trial at 36). We will not disturb the trial court’s credibility

findings.    See Rabold, supra.       Further, the trial court already considered

Appellant’s weight challenge in the post-sentence motion and concluded that

Appellant was not entitled to relief on this claim. We see no reason to disrupt


                                        -9-
J-A25030-21


the court’s decision to deny Appellant’s weight claim.        See Champney,

supra.

      Moreover, even if Appellant’s issue on appeal implicates the sufficiency

and not the weight of the evidence, the court explained its reasons for

concluding sufficient evidence existed to establish Appellant’s identification as

the driver:

         And the issue that he was not the driver becomes the key
         question in the case. And in that regard, Mr. Showers’
         testimony was that almost an eyewitness, essentially an
         eyewitness at the time, his testimony was that there was
         only one person in the car, and that it was [Appellant], is
         pretty clear, and the immediacy that this occurred all at one
         time. [Mr. Showers’] testimony about this event is unusual
         since we don’t usually have an eyewitness like this that sees
         the event occur.

         And I find his testimony to be very convincing. And it
         becomes the basis for finding that the [c]ourt would have to
         conclude that [it is] convinced beyond a reasonable doubt
         that [Appellant] was the operator of the vehicle and that he
         was impaired at the time.

(N.T Trial at 36).

      Our review of the record shows that Mr. Showers was working nearby

when he heard an initial crash. (See id. at 4). Immediately after hearing the

crash, he saw an airborne car with Appellant in the driver’s seat. (Id. at 5).

Within seconds of witnessing the accident, Mr. Showers approached the car

and observed Appellant as the sole occupant of the vehicle, still sitting in the

driver’s seat.   (Id. at 10).   As evident by the record, Mr. Showers had

opportunity to view Appellant driving the car during the accident and sitting


                                     - 10 -
J-A25030-21


in the driver’s seat immediately thereafter. See Valentine, supra. Based

on the foregoing, we agree with the court that the evidence was sufficient to

establish Appellant’s identity beyond a reasonable doubt.      See Kinney,

supra. Viewed in the light most favorable to the Commonwealth as verdict-

winner, the evidence was sufficient to sustain Appellant’s convictions. See

Jackson, supra. Accordingly, we affirm.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/4/2022




                                   - 11 -